                                  ACKNOWLEDGMENT
        The undersigned hereby acknowledges that s/he has read the Protective Order entered in
the United States District Court for the Southern District of Ohio in the case captioned United
States v. Tres Genco, Criminal No. 1:21-CR-85, understands its terms, and agrees to be bound by
each of those terms. Specifically, and without limitation, the undersigned agrees not to use or
disclose any confidential information made available to her/him other than in strict compliance
with the Order. The undersigned acknowledges that her/his duties under the Order shall survive
the termination of this case and are permanently binding, and that failure to comply with the
terms of the Order may result in the imposition of sanctions by the Court.


DATE: ________________              SIGNATURE:            _____________________________
                                                                Attorney for Tres Genco
